DETAILED ACTION
This action is in response to applicant's amendment filed 10/21/21.
The examiner acknowledges the amendments made to the claims.
Claims 18-28, 30-42 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-28, 30-42 have been considered but are moot in view of the new grounds of rejection set forth below.

Claim Objections
Claim 37 is objected to because of the following informalities:  Claim 37, line 9 reads “extended tubular shape” but should rather read as --expanded tubular shape-- to be consistent with the previous recitation “an expanded tubular shape” in Claim 37, line 2.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18-28, 30-34, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al., hereinafter “Furuya” (JP 2014-217487 A2) in view of Treacy et al., hereinafter “Treacy” (U.S. Pub. No. 2020/0138610).
Regarding claim 18, Furuya discloses a woven stent, comprising:
a single wire (wire W; see Figure 7 and paragraph [0004]); the wire being heat-set to form the following shape (see paragraph [0021]; the wire W is made of a shape memory alloy which would be heat-set to set the shape):
a first tubular stent segment (structural unit U10; Id.) having a first plurality of waves that are circumferentially oriented to form proximally facing peaks and distally facing peaks (where the proximal direction is at the top of the U10 is the proximalmost portion of stent, and the distal direction is at the bottom of the page towards U50);
a second tubular stent segment (structural unit U20; Id.) having a second plurality of waves that are circumferentially oriented to form proximally facing peaks and distally facing peaks; the second tubular stent segment positioned axially adjacent to the first tubular stent segment; and,
a first elongated connecting portion that connects the first tubular stent segment with the second tubular stent segment (see paragraph [0004]: wire W is moved in the length direction of the formed stent (the vertical direction in FIG. 7) to form the structural unit U20 of the 2nd row so that it can be connected to the structural unit U10 of the 1st row).
However, Furuya does not disclose a third tubular stent segment composed of one or more wires separate from the single wire of the first and second tubular stent segments; the third tubular stent segment being woven in a helical braiding pattern and forming a plurality of terminal end loops along one edge of the third tubular stent segment, wherein the first plurality of waves of the first tubular stent segment is looped around or interlocked with the plurality of terminal end loops of the third tubular stent segment.
In the same field of art, namely woven stents, Treacy teaches in Figures 3 and 5 a third tubular stent segment (104 near end 106) composed of one or more wires 114 separate from a single wire of first 102 and second (104 near end 108) tubular stent segments (see paragraphs [0033] and [0037]); the third tubular stent segment being 102 is looped around or interlocked with the plurality of terminal end loops of the third tubular stent segment 104 (see Figure 5 and paragraph [0046]; the interlocking waves of stent segment 102 and terminal end loops of stent segment 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third tubular stent segment as claimed interlocked with the first tubular stent segment, as taught by Treacy, in order to have a separate segment with different characteristics that provides sufficient anchoring to the body lumen (see Treacy; paragraphs [0032]-[0033]). 
	Regarding claim 19, Furuya discloses the proximally facing peaks of the first plurality of waves (of first tubular stent segment U10) are longitudinally aligned with the proximally facing peaks of the second plurality of waves (of second tubular stent segment U20) (see peaks being aligned along a longitudinal axis of the stent in Figure 7); and wherein the distally facing peaks of the first plurality of waves are longitudinally aligned with the distally facing peaks of the second plurality of waves (Id.).
	Regarding claim 20, Furuya discloses the proximally facing peaks of the first plurality of waves (of first tubular stent segment U10) are longitudinally aligned with the distally facing peaks of the second plurality of waves (for instance, see alignment between peaks U12 and U21 in Figure 7); and wherein the distally facing peaks of the Id.).
Regarding claims 21, 31, and 39, Furuya and Treacy disclose the claimed device, as discussed above, except for the proximally and distally facing peaks of the first and second plurality of waves each open at an angle within the range of about 5-20 degrees when the stent is in a compressed configuration and at an angle within the range of about 40-60 degrees when the woven stent is in a radially expanded configuration.
	However, Furuya teaches in paragraphs [0015] and [0044] that a peak (bent portion) has an angle of 30 to 120 degrees, or 50 to 100 degrees, and if the angle is too small, a sufficient expansion force cannot be formed or it may damage the vessel wall, and if the angle is too big, the stent cannot be sufficiently reduced in diameter or a sufficient anchoring effect cannot be exhibited.  Therefore, Furuya sets forth that the angle at which the peaks open at either a compressed configuration or a radially expanded configuration is a result effective variable, as described above.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the peaks of Furuya and Treacy such that the proximally and distally facing peaks of the first and second plurality of waves each open at an angle within the range of about 5-20 degrees when the stent is in a compressed configuration and at an angle within the range of about 40-60 degrees when the woven stent is in a radially expanded configuration, for the purpose of sufficiently expanding and compressing the stent and anchoring the stent without damaging the vessel wall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 105 USPQ 233.
	Regarding claim 22, Furuya discloses a second elongated connection portion; the first elongated connection portion and the second elongated connection portion comprising straight segments that are each connected to the second tubular segment; wherein the first elongated connection portion extends proximally of the second tubular segment and wherein the second elongated connection portion extends distally of the second tubular segment (see paragraph [0004]: wire W is moved in the length direction of the formed stent (the vertical direction in FIG. 7) to form the structural unit U20 of the 2nd row so that it can be connected to the structural unit U10 of the 1st row).  It is noted that in the interpretation used for claim 18 above, the first tubular stent segment is U10 and the second tubular stent segment is U20, wherein the first elongated connection portion of the wire connects the first tubular stent segment with the second tubular segment, as indicated in paragraph [0004].  As seen in Figure 7, the wire W similarly moves in a vertical length direction of the stent in multiple elongated connection portions to connect each of the stent segments U10, U20, U30, U40, U50 together.  Therefore, using an alternative interpretation of Furaya where the first tubular stent segment is U30 and the second tubular segment is U20, a first elongated connection portion extends proximally of U20 towards U30 to connect the first tubular stent segment U30 with the second tubular segment U20, and a second elongated connection portion extends distally of the second tubular segment U20 towards another tubular segment U10 to connect with U10.
U10 are formed from the wire W extending twice around a circumference of the first tubular stent segment, and the proximally and distally facing peaks of the second tubular stent segment U20 are formed from the wire extending twice around a circumference of the second tubular stent segment (see paragraph [0004]; “2 turns are made” to form the stent segments).
	Regarding claim 25, Furuya discloses each of the proximally facing peaks of the first tubular stent segment pass through and interlock with one peak of the distally facing peaks of the second tubular stent segment (see paragraph [0004]; distally facing peak U21 of second tubular stent segment U20 is entangled with proximally facing peak U12 of first tubular stent segment U10).
	Regarding claim 26, Furuya discloses the proximally and distally facing peaks of the first tubular stent segment U10 are formed from the wire extending twice around a circumference of the first tubular stent segment (see paragraph [0004]; “2 turns are made” to form the stent segments) such that proximally facing peaks and the distally facing peaks of the first tubular stent segment are longitudinally aligned with each other (see Figure 7).
	Regarding claim 27, Furuya discloses the proximally and distally facing peaks of the second tubular stent segment U20 are formed from the wire extending twice around a circumference of the second tubular stent segment (see paragraph [0004]; “2 turns are made” to form the stent segments) such that proximally facing peaks and the 
	Regarding claim 28, Furaya discloses the proximally facing peaks of the first tubular stent segment interlock with the distally facing peaks of the second tubular stent segment (see paragraph [0004]; for instance, distally facing peak U21 of second tubular stent segment U20 is entangled with proximally facing peak U12 of first tubular stent segment U10).
Regarding claim 30, Furuya discloses a woven stent, comprising:
a single wire (wire W; see Figure 7 and paragraph [0004]) hacing an expanded shape comprising:
a first plurality of waves circumferentially oriented to form a first tubular segment (structural unit U10; Id.);
a second plurality of waves circumferentially oriented to form a second tubular shape (structural unit U20; Id.)that is axially aligned (along a longitudinal axis of the stent) with the first tubular segment; and,
an elongated connection portion that connects the first tubular segment with the second tubular segment (see paragraph [0004]: wire W is moved in the length direction of the formed stent (the vertical direction in FIG. 7) to form the structural unit U20 of the 2nd row so that it can be connected to the structural unit U10 of the 1st row).
However, Furuya does not disclose a third tubular stent segment composed of one or more wires separate from the single wire of the first and second tubular stent 
In the same field of art, namely woven stents, Treacy teaches in Figure 3 and 5 a third tubular stent segment (104 near end 106) composed of one or more wires 114 separate from a single wire of first 102 and second (104 near end 108) tubular stent segments (see paragraphs [0033] and [0037]); the third tubular stent segment being woven in a helical braiding pattern (see paragraph [0037]) and forming a plurality of terminal end loops along one edge of the third tubular stent segment (see Figures 3 and 5), wherein a first plurality of waves of the first tubular stent segment 102 is looped around or interlocked with the plurality of terminal end loops of the third tubular stent segment 104 (see Figure 5 and paragraph [0046]; the interlocking waves of stent segment 102 and terminal end loops of stent segment 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third tubular stent segment as claimed interlocked with the first tubular stent segment, as taught by Treacy, in order to have a separate segment with different characteristics that provides sufficient anchoring to the body lumen (see Treacy; paragraphs [0032]-[0033]). 
	Regarding claim 32, Furaya discloses the first plurality of waves are formed from the wire extending twice around a circumference of the first tubular segment U10 (see  the stent segments) to form proximally facing peaks and distally facing peaks such that the proximally facing peaks are longitudinally aligned with the distally facing peaks (see Figure 7).
	Regarding claim 33, Furaya discloses the second plurality of waves are formed from the wire extending twice around a circumference of the second tubular segment U20 (see paragraph [0004]; “2 turns are made” to form the stent segments) to form proximally facing peaks and distally facing peaks such that the proximally facing peaks are longitudinally aligned with the distally facing peaks (see Figure 7).
Regarding claim 34, Furaya discloses the proximally facing peaks of the first tubular stent segment interlock with the distally facing peaks of the second tubular stent segment (see paragraph [0004]; for instance, distally facing peak U21 of second tubular stent segment U20 is entangled with proximally facing peak U12 of first tubular stent segment U10).
	Regarding claim 37, Furaya discloses a woven stent, comprising:
a single wire (wire W; see Figure 7 and paragraph [0004]) forming an expanded tubular shape comprising a plurality of tubular segments U10-50; each of the plurality of tubular segments formed by the wire creating a plurality of waves having proximally facing peaks and distally facing peaks such that the proximally facing peaks of one tubular segment are longitudinally aligned and overlap with the distally facing peaks of an adjacent tubular segment (for instance, distally facing peak U21 of tubular stent segment U20 is longitudinally aligned and overlapping with proximally facing peak U12 of tubular stent segment U10); wherein the wire forms one or more elongated W is moved in the length direction of the formed stent (the vertical direction in FIG. 7) to form the structural unit U20 of the 2nd row so that it can be connected to the structural unit U10 of the 1st row).
However, Furuya does not disclose a helically woven stent segment composed of one or more wires separate from the single wire forming the expanded tubular shape; the helically woven stent segment being woven in a helical braiding pattern and forming a plurality of terminal end loops along one edge of the helically woven stent segment, wherein at least some of the plurality of waves are looped around or interlocked with the plurality of terminal end loops of the helically woven tubular stent segment.
In the same field of art, namely woven stents, Treacy teaches in Figures 3 and 5 a helically woven stent segment (104 near end 106) composed of one or more wires 114 separate from a single wire forming an expanded tubular shape 102 (see paragraphs [0033] and [0037]); the helically woven stent segment being woven in a helical braiding pattern (see paragraph [0037]) and forming a plurality of terminal end loops along one edge of the helically woven stent segment (see Figures 3 and 5), wherein at least some of the plurality of waves are looped around or interlocked with the plurality of terminal end loops of the helically woven tubular stent segment (see Figure 5 and paragraph [0046]; the interlocking waves of stent segment 102 and terminal end loops of stent segment 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a helically woven stent segment as claimed 
	Regarding claim 38, Furaya discloses the proximally facing peaks of one of the plurality of tubular segments are interlocked with the distally facing peaks of another of the plurality of tubular segments (see paragraph [0004]; for instance, distally facing peak U21 of tubular stent segment U20 is entangled with proximally facing peak U12 of tubular stent segment U10).

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (JP 2014-217487 A2) in view of Treacy (U.S. Pub. No. 2020/0138610), as applied to claim 30 above, and further in view of Pinchasik et al., hereinafter “Pinchasik” (U.S. Pat. No. 5,449,373).
Regarding claims 35-36, Furuya and Treacy disclose the claimed device, as discussed above, except for the first plurality of waves are created in a clockwise direction and the second plurality of waves are created in a counterclockwise direction, or wherein the first plurality of waves are created in a clockwise direction and the second plurality of waves are created in a clockwise direction.
In the same field of art, namely stents, in Figure 2A and col. 3, lines 44-51, Pinchasik teaches alternating segments of a stent having clockwise and counterclockwise directions, such that it ensures that rotational displacement of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide either the first plurality of waves are created in a clockwise direction and the second plurality of waves are created in a counterclockwise direction, or wherein the first plurality of waves are created in a clockwise direction and the second plurality of waves are created in a clockwise direction, as taught by Pinchasik, to Furuya and Treacy in order to minimize rotational displacement of the segments during stent expansion to ensure more precise deployment (Id.). 

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (JP 2014-217487 A2) in view of Treacy (U.S. Pub. No. 2020/0138610), as applied to claim 30 above, and further in view of Vong et al., hereinafter “Vong” (U.S. Pub. No. 2013/0245745).
Regarding claims 40-42, Furuya and Treacy disclose the claimed device, as discussed above, except for a braided inner layer positioned within the first tubular stent segment, the second tubular stent segment, and the third tubular stent segment, or a braided inner layer positioned within the expanded tubular shape.
	In the same field of art, namely woven stents, Vong teaches in Figure 62 and paragraph [0153] a braided inner layer 202 positioned within an expanded tubular shape 100.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771      
01/26/2022